Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 17, 2022 has been entered.

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1-4, 6-11, 15, 16 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Mount, II (‘537) in view of Merciu (‘231) and Lavigne (‘945).
Mount, II discloses a tool (see Fig. 1) for determining material quality of a hydrocarbon wellbore cross section, the hydrocarbon wellbore cross section including one or more tubular elements (16) having filling materials (cement, 18) in between.  The tool includes a body (10), a plurality of moveable assemblies (26, 30) having multiple arms (24, 28) configured to be in contact with an inner wall of a downhole tubular element, where the plurality of the moveable assemblies (see col. 5, lines 11-13) move between a retracted position where the multiple arms of the plurality of the moveable assemblies are within a housing located in the body of the tool (see cutout in Fig. 1) and an extended position where the multiple arms of the plurality of the moveable assemblies are protruding from the housing and are in contact with the inner wall of the downhole tubular element (12).  At least one of the plurality of moveable assemblies includes an acoustic source array (22) that operates in the frequency range of 20 KHz – 15 MHz (see col. 5, lines 48-57) and at least one or more of the plurality of moveable assemblies includes an acoustic receiver array (32) including one or more radially spaced acoustic broad band receivers.  Finally, the acoustic source array may include (see col. 5, lines 37-47) four acoustic sources 90 degrees separated from one another.
The differences between claim 1 and Mount, II is the claim (a) specifies acoustic “broad band” source and receiver arrays with a frequency range of 0-40 KHz, and (b) the acoustic broad band source array is configured to apply different signals and/or phase swaps on the different acoustic broad band sources of the array.  
As noted above, Mount, II discloses source and receivers with a frequency range of 20 KHz – 15 MHz.
	Per difference (a), Merciu discloses acoustic broad band low frequency transducers especially suited for use in downhole cement bond evaluation and quality.  Specifically, Merciu teaches (see paragraph 0102) the advantage differentiating between fluid and solid conditions in multi-layered casing/tubing environments by using broad band low frequency ranges (0-100 KHz).  Although the instant claim 1 specifies a range of 0-40 KHz, Merciu’s low frequency range of 0-100 KHz reads upon such claimed range.
Per difference (b), Lavigne teaches that the directivity of energy can be changed by phase delaying the firing times of a plurality of transmitters.  The delay times are fixed under control of a signal set at the surface.  Setting the control signal for different delays, specific waves, such as the compressional or shear wave modes, in the acoustic wave arriving at the sonic receivers, can be emphasized by controlling the directivity of the acoustic energy at the transmitters.
 Therefore, in view of Merciu, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the cement evaluation tool of Mount, II by substituting broad band low frequency acoustic transducers in the range of 0-100 KHz for that of Mount, II so as to differentiate between solid and fluid conditions and further in view of Lavigne, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the cement evaluation tool of Mount, II to apply different phases to the four sources so as to control the directivity of the sources.  Claim 1 is so rejected.
Per claims 2, 4, 6, 9, 10, 15 and 16, see Fig. 1 of Mount, II.
Per claims 3 and 20, see col. 4, lines 65-66 of Mount, II.
Per claim 7, the low frequency of Merciu reads upon the claimed frequency range.
Per claim 8, see Mount, II, col. 5, lines 56-57.
Per claim 11, see Merciu, paragraph 0102.
Per claim 18, see the title of Mount, II.
Per claim 19, see formation 20 of Mount, II.

5.	Claim(s) 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Mount, II (‘537) in view of Merciu (‘231) and Lavigne (‘945), as applied to claim 1 above, and further in view of Han et al (‘539).
Per claim 13, Han et al teaches (see paragraph 0034) monitoring wave intensity of generated waves using a feedback mechanism that effectively enhances the desired wave modes and suppresses unwanted modes.  
In view of Han et al, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to further modify Mount, II by suppressing and/or enhancing specific wave modes of the broad band source to effectively monitor the intensity of the generated waves.  Claim 13 is so rejected.
Claim 14 is rejected as a matter of design choice of wave modes and therefore obvious over Han et al.

6.	Claim(s) 29 is rejected under 35 U.S.C. 103 as being unpatentable over Mount, II (‘537) in view of Merciu (‘231) and Lavigne (‘945), as applied to claim 1 above, and further in view of the PG-Publication to Oshima et al (‘844).
Per claim 29, Oshima et al discloses (see paragraphs 0031, 0044 and claim 2) a multi-mode acoustic tool and teaches the advantages of using quadrant transmitters to generate or enhance specific monopole, dipole, quadrupole and higher order modes such that it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to further modify Mount, II to use the four acoustic sources to generate and enhance specific and various modes.

Response to Arguments
7.	Applicant’s arguments with respect to claim(s) 1 and 13 have been considered but are moot because the new ground of rejection does not rely on all the references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to IAN J LOBO whose telephone number is (571)272-6974. The examiner can normally be reached Monday, thru Friday; 6:30 AM - 3:00 PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ISAM ALSOMIRI can be reached on (571)272-6970. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

                                                                                                                                                                                                        /IAN J LOBO/ Primary Examiner, Art Unit 3645                                                                                                                                                                                                       




ijl